              Case 2:19-cr-00218-MCE Document 42 Filed 05/05/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   QUINN HOCHHALTER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00218-MCE
12                                Plaintiff,             MOTION TO EXCLUDE TIME PERIODS UNDER
                                                         SPEEDY TRIAL ACT; ORDER
13                          v.
14   EDMUND KEMPRUD,
15                                Defendant.
16
                                               I.     BACKGROUND
17

18          This case was set for a trial confirmation hearing on May 7, 2020. On April 17, 2020, this Court

19 issued General Order 617, which suspends all jury trials in the Eastern District of California scheduled
20 to commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

21 after June 1. This and previous General Orders were entered to address public health concerns related to

22 COVID-19.

23          On its own motion, this Court vacated the May 7 trial confirmation hearing and continued the

24 hearing until June 4, 2020 at 10 am. ECF No. 40. This Court excluded time “pursuant to the analysis

25 and reasoning set forth in General Orders 611 and 617” and “specifically found under 18 U.S.C.

26 3161(h)(7)(A) that, given the effect of the public health recommendations on the ability of judges,

27 counsel, court staff, the press, or members of the general public to be present in the courtroom in light of

28 the recent outbreak of COVID-19 and the well-documented concerns surrounding this virus, the ends of

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         1
30    ACT
              Case 2:19-cr-00218-MCE Document 42 Filed 05/05/20 Page 2 of 6


 1 justice served by taking such action outweigh the best interest of the public and the defendant in a

 2 speedy trial. Failure to exclude time under these circumstances would result in a miscarriage of justice

 3 under 18 U.S.C. 3161(h)(7)(B)(i).” The minute order permitted the parties to file a stipulation regarding

 4 exclusion of time.

 5          On March 18, 2020, General Order 612 was issued. Pursuant to that Order, all of the

 6 courthouses in the Eastern District of California were closed to the public. It only allows persons with

 7 official court business or a healthy building tenant with official business on behalf of a tenant agency

 8 into the courthouse. The Order further provides, among other things, that in criminal cases before

 9 district court judges, the assigned district court judge may continue matters after May 1, 2020, excluding

10 time under the Speedy Trial Act with reference to Order 611 with additional findings to support the

11 exclusion in the judge’s discretion. Clarification to Order 612 subsequently defined “persons having

12 official court business” and it explained how media may still gain telephonic access to a particular court

13 proceeding on behalf of the public.

14          The State also took action to combat the COVID-19 pandemic. As of March 19, 2020, the

15 Governor for the State of California entered a state-wide shelter-in-place order, requiring everyone in

16 the State to stay in their homes except for essential outings, such as to obtain food, prescriptions or

17 healthcare services. https://www.cnn.com/2020/03/19/us/california-coronavirus-stay-home-

18 order/index.html.

19          Before filing this Motion, the government attempted to meet and confer with the defense to try

20 and reach a resolution about filing a stipulation to exclude time under the Speedy Trial Act in response

21 to ECF No. 40. Defense counsel has declined to sign such a stipulation.

22
                                             II.      ARGUMENT
23

24          Although General Orders 611 and 617 address the district-wide health concern, the Supreme

25 Court has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                          2
30    ACT
              Case 2:19-cr-00218-MCE Document 42 Filed 05/05/20 Page 3 of 6


 1 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as mandatory—the

 5 General Order requires specific supplementation and the parties seek to provide that through this

 6 Motion. Ends-of-justice continuances are excludable only if “the judge granted such continuance on the

 7 basis of his findings that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is

 9 excludable unless “the court sets forth, in the record of the case, either orally or in writing, its reason or

10 finding that the ends of justice served by the granting of such continuance outweigh the best interests of

11 the public and the defendant in a speedy trial.” Id.

12          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency).
20          Other courts have further upheld Speedy Trial Act continuances in comparable circumstances to

21 those that the United States is currently facing. The Fifth Circuit, for example, recognized that

22 Hurricane Katrina-related continuances served the ends of justice. United States v. Scott, 245 Fed.

23 App’x 391, 394 (5th Cir. 2007). The First Circuit was similarly untroubled by a continuance

24 necessitated by “a paralyzing blizzard.” United States v. Richman, 600 F.2d 286, 292, 293-94 (1st Cir.

25 1979). Courts also have allowed ends-of-justice continuances to accommodate personal emergencies

26 experienced by government attorneys, agents, and witnesses. See, e.g., United States v. Stallings, 701 F.

27 App’x 164, 170-71 (3d Cir. 2017) (prosecutor had “family emergency” requiring “out-of-state travel

28 with no certain return date”); United States v. Hale, 685 F.3d 522, 533-36 (5th Cir. 2012) (primary case

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                           3
30    ACT
              Case 2:19-cr-00218-MCE Document 42 Filed 05/05/20 Page 4 of 6


 1 agent had “immediate and catastrophic family medical emergency”); Richman, 600 F.2d at 292, 294

 2 (informant hospitalized). The coronavirus is posing a similar, albeit more enduring, barrier to the

 3 prompt proceedings mandated by the statutory rules.

 4          This Court also has “[b]road discretion” to grant continuances. Morris v. Slappy, 461 U.S. 1, 11

 5 (1983). “Trial judges necessarily require a great deal of latitude in scheduling trials.” Id. Under the

 6 Speedy Trial Act, the court may order a delay in a trial and exclude time “on his own motion or at the

 7 request of the defendant or his counsel or at the request of the attorney for the Government.” 18 U.S.C.

 8 § 3161(h)(7)(A). The trial may be continued and time excluded if the Court finds “that the ends of

 9 justice served by taking such action outweigh the best interest of the public and the defendant in a

10 speedy trial.” Id. The list of factors in Section 3161(h)(7)(B) for such a continuance and exclusion of

11 time is non-exhaustive. 18 U.S.C. § 3161(h)(7)(B) (listing “[t]he factors, among others, which a judge

12 shall consider …”). The Court may identify reasons beyond those listed, provided its findings are

13 expressed on the record orally or in writing. Id.

14          Here, in addition to the public health concerns cited by General Orders 611 and 617, and

15 presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case

16 because of the following issues related to the COVID-19 outbreak, which the government has discussed

17 with defense counsel:

18                 a. The government’s expert witness for its case-in-chief has to travel by airplane from

19                     Southern California, and his wife is currently undergoing chemotherapy;

20                 b. Four government witnesses are on the front lines of the COVID-19 outbreak because

21                     they serve as health care providers in emergency or family medicine and have

22                     actively been treating sick patients;

23                 c. Five government witnesses are considered to be at high risk for serious illness from

24                     COVID-19 due to age or physical infirmity. 18 U.S.C. § 3161(h)(3)(A) (B) [Local

25                     Code M] (unavailability of essential witnesses).

26          Additionally, the defendant is also over 65, and thus, in the high risk category for complications

27 if he contracts COVID-19.

28          Additionally, counsel or other relevant individuals have been encouraged to telework and

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         4
30    ACT
              Case 2:19-cr-00218-MCE Document 42 Filed 05/05/20 Page 5 of 6


 1 minimize personal contact to the greatest extent possible and everyone in California is now ordered to

 2 adhere to strict shelter-in-place protocols. It will be difficult to avoid personal contact should the trial

 3 proceed.

 4          Based on the above-stated findings, the ends of justice served by continuing the case as requested

 5 outweigh the interest of the public and the defendant in a trial within the original date prescribed by the

 6 Speedy Trial Act.
                                            III.      CONCLUSION
 7

 8          For the foregoing reasons, the United States moves to exclude time between May 7, 2020, and

 9 June 4, 2020, under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), finding that the ends of justice (in

10 light of the global pandemic and its effects on the court system and witness safety and travel) served by

11 taking such action outweigh the best interest of the public and the defendant in a speedy trial.

12

13    Dated: April 29, 2020                                   Respectfully submitted,
14                                                            MCGREGOR W. SCOTT
                                                              United States Attorney
15

16                                                            /s/ VINCENZA RABENN
                                                              VINCENZA RABENN
17                                                            Assistant United States Attorney
18

19
20

21

22

23

24

25

26

27

28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                          5
30    ACT
              Case 2:19-cr-00218-MCE Document 42 Filed 05/05/20 Page 6 of 6


 1                                                    ORDER

 2          The Court has read and considered the government’s Motion to Exclude Time Periods Under

 3 Speedy Trial Act. The Court hereby finds that the Motion, plus the outbreak of the novel coronavirus

 4 known as COVID-19 (and related General Orders of this Court and guidance from the Centers for

 5 Disease Control and Prevention and state and local health officials), collectively demonstrate facts that

 6 provide good cause for a finding of excludable time pursuant to the Speedy Trial Act, 18 U.S.C. §

 7 3161(h)(7)(A).

 8          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

 9 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

10 result in a miscarriage of justice, given the emergence of the novel coronavirus in the Eastern District of

11 California and beyond, and the necessary steps being taken to avoid further transmission of the virus.

12 Time is excluded under the Speedy Trial Act between May 7, 2020 and June 4, 2020.

13          IT IS SO ORDERED.

14 Dated: May 5, 2020

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         6
30    ACT
